i          i         i                                                                     i       i      i




                                    MEMORANDUM OPINION

                               Nos. 04-09-00172-CR and 04-09-00173-CR

                                John CHATMON, a/k/a John Chatmon II,
                                           Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2009-CR-2113W; 2009-CR-2114W
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: April 22, 2009

DISMISSED

           The trial court signed certifications of defendant’s right to appeal stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Rule

25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

Accordingly, on April 7, 2009, this court issued an order stating these appeals would be dismissed

pursuant to Rule 25.2(d) unless amended trial court certifications that show defendant has the right
                                                                   04-09-00172-CR and 04-09-00173-CR

of appeal were made part of the appellate record. See Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1.

       On April 13, 2009, defendant’s appellate counsel filed a letter stating “this court has no

choice but to dismiss the appeal[s].” In light of the record presented, we agree with defendant’s

counsel that Rule 25.2(d) requires this court to dismiss these appeals. Accordingly, the appeals are

dismissed.

                                          PER CURIAM




DO NOT PUBLISH




                                                -2-